AMENDMENT TO THE ADVISORS SERIES TRUST FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 10th day of December, 2009, to the Fund Administration Servicing Agreement, dated as of June 8, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Administration Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series to the Advisor Series Trust: Exhibit T, the fund and fees of Poplar Forest Partners Fund, is hereby added to the Agreement and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Exhibit T to the Separate Series of Advisors Series Trust Fund Administration Servicing Agreement Name of Series Date Added Poplar Forest Partners Fund on or after December 31, 2009 Multiple Series Trust FUND ADMINISTRATION & COMPLIANCE PORTFOLIO SERVICES FEE SCHEDULE at December, 2009 Domestic Funds Annual Fee Based Upon Market Value Per Fund* [] basis points on the first $[] million [] basis points on the next $[] million [] basis points on the balance Minimum annual fee:$[] per fund International/Global Funds Annual Fee Based Upon Market Value Per Fund* [] basis points on the first $[] million [] basis points on the next $[] million [] basis points on the next $[] million [] basis points on the balance Minimum annual fee:$[] per fund Advisor Information Source Web Portal §$[] /fund per month §Specialized projects will be analyzed and an estimate will be provided prior to work being performed SEC §15(c) Reporting §$[] /fund per report – first class §$[] /additional class report Multiple Classes Add the following for each class beyond the first class: §[] basis point at each level §$[] /class minimum Out-Of-Pocket Expenses Including but not limited to postage, stationery, programming, special reports, daily compliance testing systems expenses, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, and conversion expenses (if necessary). Additional Services Available but not included above are the following services – legal administration, daily fund compliance testing, and daily performance reporting. Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule above. Poplar Forest Capital LLC By: /s/ J. Dale Harvey Printed Name: J. Dale Harvey Title:CEODate: 12/16/09 2 Exhibit T (continued) to the Separate Series of Advisors Series Trust Fund Administration Servicing Agreement Multiple Series Trust CHIEF COMPLIANCE OFFICER SERVICES FEE SCHEDULE at December, 2009 Annual Fees (Per Advisor Relationship/Fund)* First Year $[] - $[] million up to $[] million $[] - $[] million up to $[] million $[] - $[] million up to $[] million $[] - $[] million or more Second Year and Thereafter $[] - $[] million up to $[] million $[] - $[] million up to $[] million $[] - $[] million up to $[] million $[] - $[] million or more Additional Fees §$[] /additional fund §$[] /load fund §$[] /sub-advisor per fund §$TBD for non-USBFS service providers or complex securities/strategies Out-Of-Pocket Expenses Including but not limited to CCO team travel related costs to perform due diligence reviews at advisor or sub-advisor facilities. Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule above. Poplar Forest Capital LLC By: /s/ J. Dale Harvey Printed Name: J. Dale Harvey Title: CEODate: 12/16/09 3 Exhibit T (continued) to the Separate Series of Advisors Series Trust Fund Administration Servicing Agreement FUND ADMINISTRATION & COMPLIANCE PORTFOLIO SERVICES SUPPLEMENTAL SERVICES FEE SCHEDULE at December, 2009 Additional Legal Services §Subsequent new fund launch – $[] /project §Subsequent new share class launch – $[] /project §Multi-managed funds – as negotiated based upon specific requirements §Proxy – as negotiated based upon specific requirements Daily Pre- and Post-Tax Performance Reporting §Performance Service – $[] /CUSIP per month §Setup – $[] /CUSIP §Conversion – quoted separately §FTP Delivery – $[] setup /FTP site Daily Compliance Services (Charles River) §Base fee – $[] /fund per year §Setup – $[] /fund group §Data Feed– $[] /security per month Advisor’s Signature below acknowledges approval of the fee schedule above. Poplar Forest Capital LLC By: /s/ J. Dale Harvey Printed Name: J.
